Opinion issued June 24, 2005







 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00597-CR
____________

JUAN DIAZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th District
Harris County, Texas
Trial Court Cause No. 957108



 
MEMORANDUM  OPINION
               Appellant, Juan Diaz, pleaded  no contest  to aggravated assault, and the
trial court assessed punishment at 15 years’ confinement.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices  Nuchia, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).